                                          Case 5:20-cv-05799-LHK Document 280 Filed 09/30/20 Page 1 of 1




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                  12     NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                          ORDER RE: OPPOSITION TO
                                                                                            TEMPORARY RESTRAINING ORDER
                                  14             v.

                                  15     WILBUR L. ROSS, et al.,
                                  16                   Defendants.

                                  17
                                  18          Defendants shall file a response, if any, to Plaintiffs’ Motion for Temporary Restraining

                                  19   Order Pending Ruling on Plaintiffs’ Motion to Compel and for Sanctions by Thursday, October 1

                                  20   at 8:00 a.m. Pacific Time/11:00 a.m. Eastern Time.

                                  21   IT IS SO ORDERED.

                                  22
                                  23   Dated: September 30, 2020

                                  24                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  25                                                  United States District Judge
                                  26
                                  27
                                  28                                                   1
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: OPPOSITION TO TEMPORARY RESTRAINING ORDER
